Citation Nr: 0428024	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  00-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine with spurring of 
C5-6.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left shoulder disability.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel
INTRODUCTION

The veteran had active military service from April 1970 to 
February 1974 and from November 1990 to June 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent rating for degenerative 
arthritis of the cervical spine with spurring at C5-6 with a 
history of trauma and that denied reopening the claims of 
entitlement to service connection for a chronic left shoulder 
disability and for low back pain.  

Although a May 2003 rating decision increased the rating for 
degenerative arthritis of the cervical spine with spurring at 
C5-6 to 20 percent from April 2000, the claim for a rating in 
excess of 20 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of entitlement to a rating in excess of 20 percent 
for degenerative arthritis of the cervical spine with 
spurring of C5-6 is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The January 2000 Board decision denied the claims of 
entitlement to service connection for left shoulder and low 
back disabilities; the veteran was advised of this decision 
by letter dated January 13, 2000, and he did not appeal.  

2.  The evidence received since the final January 2000 Board 
decision is cumulative or redundant of the previously 
obtained evidence or does not raise a reasonable possibility 
of substantiating the claims of entitlement to service 
connection for left shoulder and low back disabilities.  
CONCLUSIONS OF LAW

1.  The January 2000 Board decision, which denied reopening 
the claims of entitlement to service connection for left 
shoulder and low back disabilities, is final.  38 U.S.C.A. 
§§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  Evidence received since the final January 2000 Board 
decision is not new and material; the claims of entitlement 
to service connection for left shoulder and low back 
disabilities are not reopened.  38 U.S.C.A. §§ 5103A(f), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The new and material evidence claims may be adjudicated on 
the merits because the VA has fulfilled its duty to assist 
and inform the veteran in the development of the claims in 
compliance with The Veterans Claims Assistance Act of 2000.  
The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the VA.  
38 U.S.C.A. § 5103A (West 2002).  The VA shall also notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claims, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and the period of 
time in which the claimant is allowed to respond to notices.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

The RO obtained the available medical records from the 
identified health care providers.  The veteran received a VA 
spine examination in June 2002 and a VA joints examination in 
January 2003.  The veteran and his representative filed 
several lay statements with the RO, and the veteran's 
December 2000 substantive appeal declined the opportunity for 
a hearing before the Board.  

The RO's May 2000, December 2000, and May 2003 letters, the 
August 2000 and December 2000 statements of the case, and the 
May 2003 supplemental statement of the case informed the 
veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claims, and that it still remained his 
ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claims.  
Several new provisions of The Veterans Claims Assistance Act 
of 2000, which redefined VA's obligations with respect to the 
duty to assist and inform, applied only to claims filed on or 
after August 29, 2001 and did not apply to the veteran's 
April 2000 informal application to reopen the claim of 
entitlement to service connection for left shoulder and low 
back disabilities.  

The RO's May 2000 and May 2003 notice letters technically 
informed the veteran that he had 30 days in which to respond 
and the RO's December 2001 notice letter technically informed 
the veteran that he had 60 days in which to respond, but in 
the time periods elapsed since the notices, the veteran has 
presented additional medical records and lay statements that 
will be considered in this appeal.  It is obvious that the 
veteran understood that evidence presented more than 30 days 
after the May 2000 and May 2003 notices and more than 60 days 
after the December 2001 notice would still be considered.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
left shoulder disability

The January 2000 Board decision, which denied the claim of 
entitlement to service connection for a left shoulder 
disability, was based on the evidence at the time, which 
included service department records, lay statements, formal 
and informal applications for service connection, service 
medical records, and VA medical records.  

Service department records showed that the veteran was a 
clerk typist in service from April 1970 to February 1974.  

In lay statements, February 1974 and March 1974 formal 
applications, a June 1975 informal application, and November 
1998 hearing testimony, the veteran asserted that he injured 
his left shoulder in service while moving a slate on a pool 
table and that he received treatment for his left shoulder 
after service by a private doctor whose records were 
destroyed by fire.  He conceded that he had not injured his 
left shoulder during any active duty for training drills.  

Service medical records showed that, at a February 1970 
preinduction examination, the veteran's upper extremities 
were normal.  At a February 1974 separation examination, the 
veteran's upper extremities were normal.  Although his 
shoulders were painful in cold weather, his shoulders had 
good strength and full range of motion.  Upon entrance to 
National Guard duty in December 1975, the veteran's upper 
extremities were deemed normal.  A December 1983 military 
examination report, which stated that the veteran's upper 
extremities were normal, also stated that the veteran 
experienced discomfort in the shoulders when he was exposed 
to the cold and damp.  The veteran's upper extremities were 
again deemed normal at a July 1987 annual examination.  At a 
November 1990 examination before the veteran's deployment to 
Operation Desert Storm, the veteran complained of bilateral 
shoulder pain.  The veteran's upper extremities were again 
deemed normal at a March 1992 retention examination and at a 
January 1995 "over 40 physical training program" 
examination.  

VA medical records included an October 1974 x-ray report, 
which documented normal shoulders in spite of the veteran's 
complaints of hurting shoulders.  There was no bone and joint 
injury or disease, and no bursal calcification or arthritis 
in either shoulder.  In January 1976, the veteran experienced 
vague tenderness along the midline of the shoulder.  A 
January 1995 VA x-ray of the bilateral shoulders revealed no 
bone or joint abnormality, and the shoulder joints revealed 
no evidence of any swelling, deformity, instability, or 
tenderness.  The January 1995 VA diagnosis was bilateral 
shoulder pain with normal examination.  An August 1999 VA x-
ray of the bilateral shoulders was normal, and the August 
1999 VA diagnoses included mild to moderate left shoulder 
bursitis.  

The January 2000 Board decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated January 13, 2000, and 
he did not appeal.  38 U.S.C.A. §§ 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  After the veteran filed an April 
2000 informal application to reopen the claim, the June 2000 
rating decision denied reopening the claim of entitlement to 
service connection for a left shoulder disability, and the 
veteran perfected a timely appeal.  

Unfortunately, the veteran has not presented new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means existing evidence not previously presented to 
agency decisionmakers, which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The new evidence, which includes lay statements, VA 
examination reports, and private medical records does not 
raise a reasonable possibility of substantiating the claim.  

The lay statements from the veteran and his representative 
are cumulative or do not raise a reasonable possibility of 
substantiating the claim because they either repeat pre-
January 2000 assertions that he injured his left shoulder in 
service or address disabilities other than the left shoulder.  
Similarly, the new VA examination reports and private medical 
records do not raise a reasonable possibility of 
substantiating the claim because they address disabilities 
other than the left shoulder.  

When considered with the previous evidence of record, the new 
evidence is cumulative or does not raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
claim is not reopened, and entitlement to service connection 
for a left shoulder disability remains denied.  


Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disability

The January 2000 Board decision, which denied the claim of 
entitlement to service connection for a low back disability, 
was based on the evidence at the time, which included service 
department records, lay statements, formal and informal 
applications for service connection, hearing testimony, 
service medical records, and VA medical records.  

Service department records showed that the veteran was a 
clerk typist in service from April 1970 to February 1974.  

In lay statements, February 1974 and March 1974 formal 
applications, June 1975 informal application, and November 
1998 hearing testimony, the veteran asserted that he injured 
his back in service while moving a slate on a pool table.  He 
claimed that he received treatment for his back after service 
by a private doctor whose records were destroyed by fire.  He 
conceded that he had not injured his low back during any 
active duty for training drills.  

Service medical records showed that, at the February 1970 
preinduction examination, the veteran's spine was normal.  At 
the February 1974 separation examination, the veteran's spine 
was normal.  Although the veteran was being followed at 
present in the Flight Surgeon's office for back pain, his 
spine showed good alignment, no spasm, no tenderness, and 
good mobility.  Upon entrance to National Guard duty in 
December 1975, the veteran's spine was normal.  A December 
1983 military examination report, which stated that the 
veteran's spine was normal, also stated that the veteran had 
arthritis of the back that began in October 1970 while the 
veteran was in the Air Force.  The veteran's spine was again 
deemed normal at a July 1987 annual examination.  At a 
November 1990 examination before deployment to Operation 
Desert Storm, the veteran complained of low back pain.  A 
November 1990 x-ray demonstrated that the vertebral bodies 
were normal in configuration and that the intervertebral disc 
spaces were maintained.  There was no evidence of traumatic, 
neoplastic, or significant arthritic change and no evidence 
of spondylolysis or spondylolisthesis was identified.  In 
April 1991, the veteran complained of the onset of low back 
pain.  The veteran's spine was again deemed normal at a March 
1992 retention examination and at a January 1995 "over 40 
physical training program" examination.  

VA medical records included an October 1974 VA x-ray report, 
which documented a normal lumbosacral spine with no disc 
narrowing, arthritis, or bone injury.  The lumbosacral and 
sacroiliac joints were normal.  There was a small metallic 
foreign body overlying the area of the right iliac bone but 
there was no adjacent bone involvement.  In January 1976, 
there was no pain or difficulty in the lower back.  A January 
1995 VA x-ray of the lumbar spine was normal.  The vertebral 
bodies, intervertebral spaces, and foramina were normal, and 
the facet joints and posterior elements were preserved.  The 
January 1995 VA diagnosis was low back pain.  A May 1999 VA 
x-ray of the lumbosacral spine revealed a narrowed L5-S1 
space.  

The January 2000 Board decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated January 13, 2000, and 
he did not appeal.  38 U.S.C.A. §§ 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  After the veteran filed an April 
2000 informal application to reopen the claim, the June 2000 
rating decision denied reopening the claim of entitlement to 
service connection for a low back disability, and the veteran 
perfected a timely appeal.  

Unfortunately, the veteran has not presented new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  The new evidence, 
which includes lay statements, VA examination reports, and 
private medical records does not raise a reasonable 
possibility of substantiating the claim.  

The lay statements from the veteran and his representative 
are cumulative or do not raise a reasonable possibility of 
substantiating the claim because they either repeat pre-
January 2000 assertions that he injured his low back in 
service or address disabilities other than the low back.  

The new VA examination reports do not raise a reasonable 
possibility of substantiating the claim because they do not 
include a nexus opinion relating a current low back 
disability to an in-service event.  There must be medical 
evidence of a nexus between the claimed in-service disability 
and the present disability in order to establish service 
connection.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Instead, a June 2002 VA spine examination report stated that 
there was no tenderness of the thoracolumbar spine, and the 
other new VA examination reports addressed disabilities other 
than the low back.  The private medical records do not raise 
a reasonable possibility of substantiating the claim because 
they address disabilities other than the low back.  

When considered with the previous evidence of record, the new 
evidence is cumulative or does not raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
claim is not reopened, and entitlement to service connection 
for a low back disability remains denied.  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for a left 
shoulder disability is not reopened, and the claim of 
entitlement to service connection for a left shoulder 
disability remains denied.  

New and material evidence not having been presented, the 
claim of entitlement to service connection for a low back 
disability is not reopened, and the claim of entitlement to 
service connection for a low back disability remains denied.  


REMAND

The increased rating claim must be remanded to schedule a new 
VA cervical spine examination for the veteran.  Reexamination 
will be requested whenever VA determines there is a need to 
verify the current severity of a disability.  See 38 C.F.R. 
§ 3.327 (2003); also see 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 4.2 (2003).  To constitute a useful and pertinent 
rating tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  In this case, 
the last VA spine examination took place over two years ago, 
in June 2002.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d at 1334.  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  



Accordingly, the case is remanded for the following action:

1.  Contact the appropriate VA medical 
facility(ies) to schedule a VA cervical 
spine examination for the veteran.  
Failure of the veteran to report for a 
scheduled examination without good cause 
could result in denial of the claim.  
38 C.F.R. § 3.655 (2003).  The claims 
file should be made available to and 
reviewed by the examiner prior to the 
examination.  

The VA spine examiner should x-ray the 
cervical spine, conduct any further 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected degenerative 
arthritis of the cervical spine with 
spurring of C5-6 upon the veteran's 
ordinary activity, including employment; 
ii) whether the veteran's service-
connected cervical spine disability could 
significantly limit functional ability 
during flare-ups or on extended use of 
the cervical spine; iii) loss of ranges 
of motion of the cervical spine portrayed 
in degrees, including additional ranges 
of motion loss due to pain on use or 
during flare-ups; and iv) if present in 
the cervical spine, note crepitation, 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the VA spine examiner must be 
accompanied by a complete rationale.  
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The RO should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to a rating in excess of 20 
percent for degenerative arthritis of the 
cervical spine with spurring of C5-6 
based upon the entire evidence of record.  
All pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



